9 U.S. 287 (1809)
5 Cranch 287
RUSH
v.
PARKER
Supreme Court of United States.
March 15, 1809.
I.P. Boyd, for the defendant in error.
The court granted.
LIVINGSTON, J. thought that leave ought not to be given, on account of the delay it would produce. He had found a practice established here of receiving such affidavits; but he did not know of any case in which time had been given to produce them; and he would not consent to give it now. The case was *288 brought up to last term. The party ought to have come prepared to support the jurisdiction.
This being the last day of the term, and no affidavits having been produced,
The writ of error was dismissed, this court having no jurisdiction in the case.